Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed August 31, 2020. 

Amendments
           Applicant's amendments, filed August 31, 2020, is acknowledged. Applicant has cancelled Claims 1-37, and added new claims, Claims 38-57.
	Claims 38-57 are pending and under consideration. 
	
Priority
This application is a continuation of application 15/735,359 filed on December 11, 2017, now U.S. Patent 10,731,142, which is a 371 of PCT/EP2016/062817 filed on June 6, 2016. 
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). a certified copy of UK 1510296.5 filed on June 12, 2015 has been filed in parent application 15/735,359. 

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on September 10, 2020 that has been considered. 
The information disclosure statement filed September 10, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 
NPL citation(s) 3-8 and 10-12 have been lined through for being defective for one or more of these requirements. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

The Examiner cites below prior art previously cited in Applicant's parent application 15/735,359, not cited in an IDS, to wit: 
V6VHM9_9BACI (February 19, 2014); 
S5ZZV3_BACPJ (October 16, 2013); and
Kermekchiev et al (Cold-sensitive mutants of Taq DNA polymerase provide a hot start for PCR, Nucleic Acids Res. 31(21): 6139-6147, 2003).
	Applicant is reminded of their duty to disclose information material to patentability. See MPEP §2001 and 37 C.F.R. 1.56.
The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

Pursuant to the Paperwork Reduction Act of 1995 (44 U.S.C. 3501 et seq.), a copy of the Applicant's own publication(s) are not provided with the instant Office Action because it is presumed that Applicant and/or Applicant’s representative already has a copy of said publications to establish a prosecution record. However, if Applicant’s representative insists upon receiving a copy of the entire references, then the Examiner will make attempts to provide it in the next Office Action.

Claim Objections
1. 	Claim 38 is objected to because of the following informalities: 
Periods exist after steps (a) and (b), e.g. “a.”. While there is no set statutory form for claims, the present Office practice is to insist that each claim must be the object of a sentence starting with "I (or we) claim," "The invention claimed is" (or the equivalent). Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). 
Appropriate correction is required. See Claims 39, 50, and 54, for example.

2. 	Claims 39, 49, and 50 are objected to because of the following informalities: 
Where a claim sets forth a plurality of elements or steps (Claim 39(i), (ii), (iii); Claim 49 ‘wherein’ clauses; Claim 50(a), (b)), each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). See MPEP §608.01(m).
	Appropriate correction is required. See Claim 38, for example. 

3. 	Claim 57 is objected to because of the following informalities:
	The phrase “claimed claim” appears to have suffered a typographical error. 
Appropriate correction is required. See Claim 56, for example. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4. 	Claim 42 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	Claim 41 recites wherein the functional moiety is a marker protein or a reporter protein.
	Claim 42, dependent upon Claim 41, recites wherein the functional moiety is a nuclease. 
	Thus, Claim 42 fails to further limit Claim 41 because it recites a different subgenus of functional moieties than that of Claim 41.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Appropriate correction is required. 

5. 	Claims 40-45 and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 40 recites the parenthetical clause “(in a cell)”. Claims 41 and 45 recite the term “preferably”. Claim 41 also recites “for example”. Claim 43 recites “(e.g….)”. Claim 57 recites the term “optionally”. It is unclear if the parenthetical clauses and the recitations following “preferably” or “optionally”, respectively, are required. Furthermore, “preferably” is, by definition, an arbitrary and subjective term. That which is preferable by one person may well not be preferable by another.
	The Examiner respectfully suggests canceling the terms “preferably”, “for example”, the parenthetical clauses, and “optionally”.
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the claim(s) from which they depend.
	Appropriate correction is required. 

6. 	Claims 41-43, 45, and 54-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
With respect to Claim 41, the claim recites the broad recitation “marker protein”, and the claim also recites “reporter protein” and “fluorescent protein” and “GFP”, which are the narrower statements of the range/limitation. Those of ordinary skill in the art immediately recognize that fluorescent proteins are both marker proteins and reporter proteins. The specification fails to disclose a subgenus of reporter proteins that are structurally and functionally distinct from marker proteins. 
With respect to Claim 42, the claim recites the broad recitation “nuclease”, and the claim also recites “helicase-nuclease”, which is the narrower statements of the range/limitation. 
With respect to Claim 43, the claim recites the broad recitation “DNA modifying enzyme”, and the claim also recites “methylase or acetylase”, which are the narrower statements of the range/limitation. 
With respect to Claim 45, the claim recites the broad recitation above 60C, and the claim also recites between 20C and 80C, between 60C and 80C, and between 60C and 65C, which are narrower statements of the range/limitation.
With respect to Claim 54, the claim recites the broad recitation “DNA binding protein” and “DNA structuring protein”, and the claim also recites “transcription activator”, transcription repressor”, DNA methylase”, “helicase”, “nuclease”, and helicase-nuclease” and “DNA structuring protein”, which are the narrower statements of the range/limitation. 
The claim recites the broad recitation “marker protein”, and the claim also recites “reporter protein” and “fluorescent protein”, which are the narrower statements of the range/limitation. Those of ordinary skill in the art immediately recognize that fluorescent proteins are both marker proteins and reporter proteins. The specification fails to disclose a subgenus of reporter proteins that are structurally and functionally distinct from marker proteins. 
The claim recites the broad recitation “antibody epitope”, and the claim also recites “affinity purification tag”, which are the narrower statement of the range/limitation. Furthermore, those of ordinary skill in the art immediately recognize that each protein has, by definition, an antibody epitope, because antibody epitopes comprise but a short amino acid sequence, and the specification fails to disclose a subgenus of proteins, including the proteins positively recited, that are absolutely devoid of antibody epitopes. 
With respect to Claim 55, the claim recites the broad recitation “DNA nuclease”, and the claim also recites “FokI nuclease domain”, which are the narrower statements of the range/limitation. 
Appropriate correction is required.

7. 	Claims 50-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a genus of Cas proteins having an amino acid sequence at least 77% identical to SEQ ID NO:1, wherein the Cas protein or polypeptide is capable of cleaving a polynucleotide comprising a target nucleic acid sequence at a temperature in the range of 50C and 100C when associated with at least one RNA molecule which recognizes the target sequence. 
SEQ ID NO:1 is 1082 amino acids in length, and thus the claimed genus of Cas9 proteins may be divergent from SEQ ID NO:1 by as many as 249 amino acids (77% identity). 
The breadth of the claims reasonably encompass at least 2x10^44 amino acid sequence variant permutations of SEQ ID NO:1.

Vas-cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.'' (See page 1117.) The specification should “clearly allow persons of ordinary skill in the art to recognize that (he or she) invented what is claimed.'' (See Vas-cath at page 1116).

In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
The specification fails to disclose Cas9 proteins divergent from SEQ ID NO:1 by as many as 249 amino acids (77% identity) that have the recited functional property of capable of cleaving a polynucleotide comprising a target nucleic acid sequence at a temperature in the range of 20C and 100C; 20C to 80C, but not above 80C; 60C to 80C, but not below 60C or above 80C; or 60C to 65C, but not below 60C or above 65C, when associated with at least one RNA molecule which recognizes the target sequence. 
The only species whose complete structure is disclosed is the full-length Cas9 amino acid sequence of SEQ ID NO:1. 
The specification discloses that “[T]o date there is no experimental evidence for active Cas9 proteins in thermophiles.” (pg 3, line 5). “No temperature range experiments have been conducted to date on any publicly available Cas9 protein. The Cas9 proteins used in research all have a mesophilic origin with a maximum growth temperature of 45C for the host organism.” (pg 40, lines 4-6). 
While the specification discloses that the wildtype Cas9 of SEQ ID NO:1 was tested at temperature ranges from 20C to 100C (pg 40, lines 27-28), e.g. assayed by agarose gel electrophoresis, the instant application fails to disclose any of the resulting data therefrom. Thus, the instant specification fails to disclose the reference temperature functional profile of SEQ ID NO:1 itself from which to compare other Cas9 variants and fragments having at least 77% identity to SEQ ID NO:1. To put it another way, while Applicant states “No temperature range experiments have been conducted to date on any publicly available Cas9 protein” (pg 40, lines 4-6), Applicant fails to advance the art by withholding disclosure of experimental data they produced of the functional temperature range of the newly discovered Cas9 of SEQ ID NO:1.
While Type II Cas systems have been identified in archaea, these species do not exhibit strictly thermophilic growth with optimum growth temperature between 60C and 80C (pg 3, lines 14-17). Applicant contemplates the Cas9 proteins are useful at elevated temperatures between 41C and 122C (pg 12, lines 12-13). 
The specification discloses that the Cas9 nuclease activity may be inactivated or attenuated (pg 21, line 1, line 15), and thus it is unclear what other mutations or other amino acid sequences must be present in order to confer the functional properties of being capable of cleaving a polynucleotide comprising a target nucleic acid sequence at a temperature in the range of 50C and 100C, or at more the specific temperature ranges of 50C to 80C, 60C to 80C, or 60C to 95C, when associated with at least one RNA molecule which recognizes the target sequence. 
While the specification discloses a genus of possible amino acid variants (pg 4, line 24-pg 10, line 33), the specification fails to disclose a nexus between the boilerplate variations and their corresponding functional capability to cleave a target polynucleotide at 20C, but not 30C; 25C, but not 35C; 30C, but not 40C; etc…, 70C, but not 80C; 75C, but not 85C; etc… 95C, but not 105C; etc…
The specification fails to disclose site-specific amino acid changes to SEQ ID NO:1 that modulate, destroy, or otherwise optimize a SEQ ID NO:1 variant having capability to cleave a target polynucleotide at 20C, but not 30C; 25C, but not 35C; 30C, but not 40C; etc…, 70C, but not 80C; 75C, but not 85C; etc… 95C, but not 105C; etc…
While Figure 3 is disclosed to, apparently, illustrate an amino acid sequence alignment between the Type II-C Cas9 of SEQ ID NO:1, a Type II-C Cas9, and a Type II-A Cas9, such only provides a structural alignment of the amino acids. The specification fails to disclose a nexus of the conserved and/or non-conserved amino acids as it pertains to the functional property regarding Cas9 variants of SEQ ID NO:1 having capability to cleave a target polynucleotide at 20C, but not 30C; 25C, but not 35C; 30C, but not 40C; etc…, 70C, but not 80C; 75C, but not 85C; etc… 95C, but not 105C; etc…
The prior art does not teach the amino acids of Cas9 proteins that confer temperature sensitivity, thermo-optimization for a specific temperature range, nor thermostability, and thus the ordinary artisan would not know which amino acids may be changed, and which must be kept unchanged, to optimize the SEQ ID NO:1 in order to arrive at a specific temperature profile of Cas9 activity, e.g. 85C to 100C, but not 25C to 35C. 
V6VHM9_9BACI (February 19, 2014; of record in parent application 15/735,359) identifies a Cas9 protein encoded by the genome of a Geobacillus species, said Cas9 having 90.9% identity to SEQ ID NO:1. 
S5ZZV3_BACPJ (October 16, 2013; of record in parent application 15/735,359) identifies a Cas9 protein encoded by the genome of a Geobacillus species, said Cas9 having 89.6% identity to SEQ ID NO:1. 
While the cited prior art genome database entries teach the existence of Geobacillus species genomes encoding Cas9 proteins having 89% to 91% identity to instant SEQ ID NO:1, said database entries do not teach ipsis verbis that said Cas9 proteins are capable of cleaving a polynucleotide comprising a target nucleic acid sequence at a temperature in the range of 50C and 100C, when associated with at least one RNA molecule which recognizes the target sequence, and thus do not inform the artisan as to which amino acids may be altered for thermo-sensitive activity or optimization. 
Kermekchiev et al (Cold-sensitive mutants of Taq DNA polymerase provide a hot start for PCR, Nucleic Acids Res. 31(21): 6139-6147, 2003, Nucleic Acids Res. 31(21): 6139-6147, 2003; of record in parent application 15/735,359) is considered relevant prior art for having taught random mutagenesis of Taq DNA polymerase in order to identify cold-sensitive mutants which have little or no activity at 37C or 42C, yet are functional at 68C or 74C, and are thermostable at 95C (pg 6141, col. 2; Figure 1). Kermekchiev et al taught that all four of the identified cold-sensitive mutations were on the outside surface of one domain, seemingly quite far from any active site or conserved residues. The eventual description of how they work must explain their action at this distance from the active site, why their negative phenotype is overcome by increased temperature and how they can have their observable effect when they are merely conservative changes (I707L and E708D) or stick out into space, away from all other parts of the enzyme (E626K and E708D) (Fig. 7) or both (pg 6145, col. 1). The observed results are surprising and unexpected, as rational design of cold-sensitive mutations might have concentrated on the enzyme’s binding sites for magnesium or the substrate molecules in the palm or on the inside of the finger domain (pg 6146, col. 2). 
Doudna et al (U.S. 2014/0068797) is considered relevant prior art for having disclosed a Cas polypeptide comprising an amino acid sequence (SEQ ID NO:816) that is at least 79% identical to instant SEQ ID NO:1, wherein said Cas polypeptide is functional at a temperature between 30C the 42C, and is not functional above 42C [0457]. Thus, while Doudna et al fulfill the structural limitations of the instant claims, they do not fulfill the functional limitations. 

"The claimed invention as a whole may not be adequately described if the claims require an essential or critical element which is not adequately described in the specification and which is not conventional in the art", "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus", "in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus''. MPEP §2163

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). 

Possession may also be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was ''ready for patenting'' such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 1 19 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998), Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997)*, Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by ''whatever characteristics sufficiently distinguish it''). 

Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. See Fiers v. Revel, 25 USPQ2d 1602 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481, 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

The applicant has not provided any description or reduction to practice of Cas9 variants, as divergent as 77% identical to SEQ ID NO:1 having the instantly recited specific temperature range functional properties in a specifically more narrow temperature range than SEQ ID NO:1, to wit: 
20C to 80C, but not above 80C; 
above 60C, but not below 60C; 
60C to 80C, but not below 60C or above 80C; or 
50C to 100C, but not below 50C or above 100C.
 Based on the applicant's specification, the skilled artisan cannot envision the detailed chemical structure of the amino acid sequences of the enormous genus of at least 2x10^44 amino acid sequence variant permutations of SEQ ID NO:1 encompassed by the claims. While it is clear that the ordinary artisan would be able to identify Cas9 proteins having an amino acid sequence that is at least 77% identical to SEQ ID NO:1, such alignments do not inform the ordinary artisan of the temperature-specific functional activity profile of said enzyme to thus distinguish an enzyme having capability to cleave a target polynucleotide at 20C, but not 30C; 25C, but not 35C; 30C, but not 40C; etc…, 70C, but not 80C; 75C, but not 85C; etc… 95C, but not 105C; etc…
The one species of agent specifically disclosed, SEQ ID NO:1, is not representative of the genus because the genus is highly variant. Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of Cas9 proteins, and fragments thereof, having an amino acid sequence that is at least 77% identical to SEQ ID NO:1 having the instantly recited specific temperature range functional properties besides SEQ ID NO:1 at the time the application was filed. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8. 	Claim(s) 38-44 and 46-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doudna et al (U.S. 2014/0068797). 
With respect to Claim 38, Doudna et al is considered relevant prior art for having disclosed a method of modifying a target nucleic acid comprising contacting the nucleic acid with a Cas protein comprising an amino acid sequence (SEQ ID NO:816) that is at least 79% identical to instant SEQ ID NO:1, and at least one targeting RNA molecule which recognizes the target sequence (e.g. Figure 1). 
With respect to Claim 40, Doudna et al disclosed wherein said Cas protein is fused to at least a further protein, wherein the at least one further protein comprises at least one functional moiety [0116-117]. 
With respect to Claim 41, Doudna et al disclosed wherein the at least one functional moiety is a marker protein or reporter protein, e.g. GFP [0264]. 
With respect to Claim 42, Doudna et al disclosed wherein the at least one functional moiety is a nuclease [0190].  
With respect to Claim 43, Doudna et al disclosed wherein the at least one functional moiety is a methylase [0190-191].  
With respect to Claim 44, Doudna et al disclosed wherein the nucleic acid is an mRNA [0759] and the functional moiety is a ribonuclease ([0409], claim 122), and wherein the modifying of the target mRNA results in modification of gene expression in the cell.
With respect to Claim 48, Doudna et al disclosed wherein the targeting RNA molecule is a single guide RNA (sgRNA) comprising a CRISPR RNA (crRNA) and a trans-activating small RNA (tracrRNA) linked by a synthetic loop (e.g. Figure 1b). 
With respect to Claim 39, Doudna et al disclosed a method of modifying a target nucleic acid in a cell, the method comprising the step(s) of transforming, transfecting or transducing the cell with an expression vector comprising a nucleotide sequence encoding a Cas protein having an amino acid sequence of SEQ ID NO:1 or a sequence of at least 77% identity therewith and a nucleotide sequence encoding at least one targeting RNA molecule which recognizes the target sequence [0469].
With respect to Claim 46, Doudna et al disclosed wherein the cell is a prokaryotic cell [0273].
With respect to Claim 47, Doudna et al disclosed wherein the cell is a eukaryotic cell [0273].
With respect to Claim 49, Doudna et al disclosed wherein the targeting RNA molecule is a single guide RNA (sgRNA) comprising a CRISPR RNA (crRNA) and a trans-activating small RNA (tracrRNA) linked by a synthetic loop (e.g. Figure 1b). 
Thus, Doudna et al anticipate the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9. 	Claims 38-49 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Doudna et al (U.S. 2014/0068797), as applied to Claims 38-44 and 46-49 above, and in further view of Tern et al (U.S. 2011/0217739) and V6VHM9_9BACI (February 19, 2014; of record in parent application 15/735,359). 
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 38, Doudna et al is considered relevant prior art for having disclosed a method of modifying a target nucleic acid comprising contacting the nucleic acid with a Cas protein comprising an amino acid sequence (SEQ ID NO:816) that is at least 79% identical to instant SEQ ID NO:1, and at least one targeting RNA molecule which recognizes the target sequence (e.g. Figure 1). 
With respect to Claim 39, Doudna et al disclosed a method of modifying a target nucleic acid in a cell, the method comprising the step(s) of transforming, transfecting or transducing the cell with an expression vector comprising a nucleotide sequence encoding a Cas protein having an amino acid sequence of SEQ ID NO:1 or a sequence of at least 77% identity therewith and a nucleotide sequence encoding at least one targeting RNA molecule which recognizes the target sequence [0469].

Doudna et al do not disclose wherein the method is carried out at a temperature between 50°C and 100°C.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 45, Tern et al is considered relevant prior art for having disclosed methods of modifying a target nucleic acid in a cell, the method comprising the step of introducing an expression vector encoding a Cas protein and at least on targeting RNA molecule, wherein the method is carried out at a temperature between 50°C and 100°C, to wit, at least 50°C, at least 60°C, at least 70°C, at least 80°C, at least 90°C [0077].
Tern et al disclosed Cas proteins from thermophilic microbes, e.g. Geobacillus (Figure 16L; [0040]). 

Tern et al do not disclose the Geobacillus Cas protein to have an amino acid sequence of at least 77% identity to instant Geobacillus SEQ ID NO:1. 
However, prior to the effective filing date of the instantly claimed invention, V6VHM9_9BACI identifies a Cas9 protein encoded by the genome of a Geobacillus species, said Cas9 having 90.9% identity to SEQ ID NO:1. 

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology and gene editing technologies. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first Cas polypeptide, as disclosed by Doudna et al, with a second Cas polypeptide, i.e. a Geobacillus Cas9 polypeptide having about 91% identity to instant SEQ ID NO:1, as taught by V6VHM9_9BACI, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first Cas polypeptide with a second Cas polypeptide, i.e. a Geobacillus Cas9 polypeptide having about 91% identity to instant SEQ ID NO:1, because those of ordinary skill in the art had long-recognized that the Cas polypeptides are routinely substitutable (Doudna et al, Figures 32-33, [0596]), including Cas proteins from thermophilic-including Geobacillus-microbes (Tern et al, [0040, 56]), and a Geobacillus Cas9 polypeptide having about 91% identity to instant SEQ ID NO:1 was already known in the genomic databases. 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to modify the method of Doudna et al to perform the method at a temperature between 50°C and 100°C with a reasonable expectation of success because Doudna et al disclosed the method may be performed at temperature between 30°C and 42°C [0457] and Tern et al disclosed the method may be performed at temperature of at least 30°C, at least 40°C, at least 50°C, at least 60°C, at least 70°C, at least 80°C, at least 90°C [0077] when using Cas polypeptides obtained from thermophilic-including Geobacillus-microbes. It is considered common sense to one of ordinary skill in the art that proteins naturally expressed in thermophiles (organisms that optimally grow in high temperatures, e.g. Geobacillus) are adapted to work in high temperatures.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 40, Doudna et al disclosed wherein said Cas protein is fused to at least a further protein, wherein the at least one further protein comprises at least one functional moiety [0116-117]. 
With respect to Claim 41, Doudna et al disclosed wherein the at least one functional moiety is a marker protein or reporter protein, e.g. GFP [0264]. 
With respect to Claim 42, Doudna et al disclosed wherein the at least one functional moiety is a nuclease [0190].  
With respect to Claim 43, Doudna et al disclosed wherein the at least one functional moiety is a methylase [0190-191].  
With respect to Claim 44, Doudna et al disclosed wherein the nucleic acid is an mRNA [0759] and the functional moiety is a ribonuclease ([0409], claim 122), and wherein the modifying of the target mRNA results in modification of gene expression in the cell.
With respect to Claim 48, Doudna et al disclosed wherein the targeting RNA molecule is a single guide RNA (sgRNA) comprising a CRISPR RNA (crRNA) and a trans-activating small RNA (tracrRNA) linked by a synthetic loop (e.g. Figure 1b). 
With respect to Claim 46, Doudna et al disclosed wherein the cell is a prokaryotic cell [0273].
Tern et al disclosed wherein the cell is a prokaryotic cell [0063].
With respect to Claim 47, Doudna et al disclosed wherein the cell is a eukaryotic cell [0273].
Tern et al disclosed wherein the cell is a eukaryotic cell [0063].
With respect to Claim 49, Doudna et al disclosed wherein the targeting RNA molecule is a single guide RNA (sgRNA) comprising a CRISPR RNA (crRNA) and a trans-activating small RNA (tracrRNA) linked by a synthetic loop (e.g. Figure 1b). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

10. 	Claims 50-57 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Doudna et al (U.S. 2014/0068797), as applied to Claims 38-44 and 46-49 above, and in further view of Tern et al (U.S. 2011/0217739) and V6VHM9_9BACI (February 19, 2014; of record in parent application 15/735,359) as applied to Claims 38-49 above, and in further view of
Nunez et al (U.S. 2017/0360048; priority to December 23, 2014).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Neither Doudna et al, Tern et al, nor V6VHM9_9BACI teach/disclose wherein a Geobacter Cas protein may be fused to another functional domain/moiety.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 50, Nunez et al is considered relevant prior art for having disclosed Cas polypeptides [0076], including those from Geobacter microbes, e.g. SEQ ID NO:41, wherein said Cas polypeptides may be fused to a heterologous functional domain, e.g. a fluorescent protein [0084]. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first Cas polypeptide, including a first Geobacter Cas polypeptide domain, with a second Cas polypeptide, i.e. a Geobacillus Cas9 polypeptide having about 91% identity to instant SEQ ID NO:1, in a Cas fusion protein comprising a functional domain/moiety, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first Cas polypeptide, including a first Geobacter Cas polypeptide domain, with a second Cas polypeptide, i.e. a Geobacillus Cas9 polypeptide having about 91% identity to instant SEQ ID NO:1, in a Cas fusion protein comprising a functional domain/moiety because those of ordinary skill in the art had long-recognized that the Cas polypeptides are routinely substitutable (Doudna et al, Figures 32-33, [0596]), including Cas proteins from thermophilic microbes (Tern et al, Geobacter species [0040, 56]), and a Geobacillus Cas9 polypeptide having about 91% identity to instant SEQ ID NO:1 was already known in the genomic databases, whereby those of ordinary skill in the art also recognized that Geobacter species Cas polypeptides may be fused to another functional domain/moiety, e.g. a fluorescent protein (Nunez et al, [0084]), as such is merely routine molecular biology. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 40 and 53-54, Doudna et al disclosed wherein said Cas protein is fused to at least a further protein, wherein the at least one further protein comprises at least one functional moiety [0116-117]. 
With respect to Claims 41 and 53-54, Doudna et al disclosed wherein the at least one functional moiety is a marker protein or reporter protein, e.g. GFP [0264]. 
Nunez et al disclosed wherein said Cas polypeptides may be fused to a heterologous functional domain, e.g. a fluorescent protein [0084]. 
With respect to Claims 42 and 53-54, Doudna et al disclosed wherein the at least one functional moiety is a nuclease [0190].  
With respect to Claims 43 and 53-54, Doudna et al disclosed wherein the at least one functional moiety is a methylase [0190-191].  
With respect to Claims 44 and 53-54, Doudna et al disclosed wherein the nucleic acid is an mRNA [0759] and the functional moiety is a ribonuclease ([0409], claim 122), and wherein the modifying of the target mRNA results in modification of gene expression in the cell.
With respect to Claim 46, Doudna et al disclosed wherein the cell is a prokaryotic cell [0273].
Tern et al disclosed wherein the cell is a prokaryotic cell [0063].
With respect to Claim 47, Doudna et al disclosed wherein the cell is a eukaryotic cell [0273].
Tern et al disclosed wherein the cell is a eukaryotic cell [0063].
With respect to Claims 48-49 and 52, Doudna et al disclosed wherein the targeting RNA molecule is a single guide RNA (sgRNA) comprising a CRISPR RNA (crRNA) and a trans-activating small RNA (tracrRNA) linked by a synthetic loop (e.g. Figure 1b). 
With respect to Claim 56-57, Doudna et al (e.g. [0469-473]), Tern et al (e.g. [0016, 62]), and Nunez et al (e.g. [0086, 99, 101-105]) each disclosed the Cas polypeptides are encoded by nucleic acid molecules, including those present in expression vectors. 
With respect to Claim 51, Doudna et al disclosed the Cas proteins are naturally functional as ribonucleoprotein complexes (e.g. [0127, 296, 492], Figures 1 and 39, “complexes provided simulataneously” [0296])). 
Tern et al disclosed the Cas proteins are naturally functional as ribonucleoprotein complexes (e.g. [0121], Figure 3). 
With respect to Claim 55, Doudna et al disclosed wherein the Cas9 nuclease is inactivated (e.g. [0751], Example 1, “catalytically dead Cas9”). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11. 	Claims 38-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,731,142.
	‘142 claims methods of modifying a target nucleic acid comprising the use of a Cas protein having at least 92% identity to SEQ ID NO:1, including Cas fusion proteins, and a targeting RNA molecule, and/or an expression vector encoding said Cas proteins and targeting RNA molecule. 
Thus, the genus of Cas proteins of the patented ‘142 claims anticipate the instantly recited claims. 

Citation of Relevant Prior Art
12. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van Der Oost et al (U.S. Patent 11,242,513) is considered relevant art for claiming methods of modifying target nucleic acid molecules using a Cas protein having at least 89% identity to SEQ ID NO:1. While SEQ ID NO:1 of ‘513 is 100% identical to SEQ ID NO:1 of the instant application, ‘513 has a later effective filing date than the instant application. Prior to the effective filing date of the instant application, it is considered that the prior art does not teach or fairly suggest the subgenus of PAM motifs (5’-NNNNCNN-3’) recited in ‘513 claims combined with the Cas protein SEQ ID NO:1. 

Van Der Oost et al (U.S. Patent 11,326,162) is considered relevant art for claiming methods of modifying target nucleic acid molecules using a Cas protein having at least 89% identity to SEQ ID NO:1. While SEQ ID NO:1 of ‘162 is 100% identical to SEQ ID NO:1 of the instant application, ‘162 has a later effective filing date than the instant application. Prior to the effective filing date of the instant application, it is considered that the prior art does not teach or fairly suggest the subgenus of PAM motifs (5’-NNNNCNN-3’) recited in ‘162 claims combined with the Cas protein SEQ ID NO:1. 

Conclusion
13. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633